Citation Nr: 1336979	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  The form listed the names and addresses of two recent employers.  Employment records are potentially relevant to the claim; thus, these employers must be asked to clarify the dates the Veteran was employed and the reason(s) for his departure from the job. 

Although his March 2012 form indicated that the Veteran had not worked as a cab driver since 2005, he advised his VA healthcare professionals that he was working as a cab driver from February 2006 to February 2010.  The Veteran also indicated during his April 2012 PTSD examination that he had been employed by a tavern for the past 15 years, helping to close the business each night.  The Veteran is requested to provide the name and address of the tavern, and the cab company that employed him from 2006 to 2010, so that the nature of his employment can be verified. 

The April 2012 examiner noted that the Veteran was receiving ongoing VA treatment for PTSD.  The most recent VA treatment records are dated March 2010; updated treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since March 2010.

2.  Provide the Veteran with another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that he provide employment information for the cab company that employed him from 2006 to 2010, as well as the tavern that continues to employ him to close up at night.  Inform him that information contained in this form is vital to consideration of his TDIU claim, and a failure to complete and return the form may have a negative impact on his application. 

The Veteran must be asked to provide copies of tax returns (to include W-2s) for the past 5 years, as well as statements from himself, family, friends, or customers regarding the extent of his business activities.

3.  Send a Request for Employment Information (VA Form 21-4192) to the Veteran's employers identified in March 2012 and any employers identified by the Veteran in connection with the development requested above.  If additional information is required, contact the Veteran for the required information such as addresses.  The Veteran must be notified of any negative response and given an appropriate amount of time to respond.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


